          Case 15-11801-elf   Doc 125-1 Filed 02/11/19 Entered 02/11/19 17:35:18                   Desc
                                   Proposed Order Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       ANGELA CEPHAS                                 Chapter 13



                              Debtor                 Bankruptcy No. 15-11801-ELF


                                   Order Dismissing Chapter 13 Case and
                                Directing Counsel to File Master Mailing List

        AND NOW, this ____________ day of ___________________, 201_, upon consideration of the Motion
to Dismiss filed by William C. Miller, standing trustee, this case is dismissed and it is further ORDERED, that
counsel for the debtor, shall file a master mailing list with the clerk of the Bankruptcy Court, currently updated
(if such has not been previously filed); and it is further

       ORDERED, that any wage orders are hereby vacated.




                                       _________________________________
                                                   Eric L. Frank
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
BRAD J. SADEK ESQ
SADEK LAW OFFICE
1315 WALNUT STREET #502
PHILADELPHIA, PA 19107-


Debtor:
ANGELA CEPHAS

69 BARTRAM AVE

LANSDOWNE, PA 19050
